Citation Nr: 0810173	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-39 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a medial meniscal tear 
of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1971 until 
December 1974 and from December 1974 until April 1976.  
Documentation of record indicates that the veteran's second 
period of active service, beginning December 18, 1974, is 
considered dishonorable.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran appeared and testified at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been added to the 
record.


FINDINGS OF FACT

1.  The veteran's report of injuring his right knee during 
active duty in 1972 is consistent with the circumstances of 
his service.

2.  There was not chronic right knee disability in service. 

3.  There were no continuous post-service symptoms of right 
knee disability after service, until 1996.  

4.  Right knee problems treated in 1998 and 2000 were related 
by competent evidence to post-service incidents including a 
fall from a ladder and stepping in a hole. 

5.  No competent evidence causally relates the current medial 
meniscal tear of the right knee to active service.


CONCLUSION OF LAW

A medial meniscal tear of the right knee was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for full and fair adjudication of this claim.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal; however, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Based on the 
foregoing, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination is not found to be necessary, 
even under the low threshold of McLendon.  Indeed, the post-
service evidence does not reflect treatment referable to the 
right knee until June 1996.  Moreover, post-service clinical 
records prior to that time are associated with the claims 
file, and they are silent as to any reported history of knee 
problems.  Treatment and surgery for the right knee in 2000 
has not been related to active service; rather, right knee 
injury is shown to have resulted when the veteran twisted his 
knee that year.  For these reasons, the evidence does not 
suggest that any present right knee disability is related to 
active service.

The Board finds that all necessary development has been 
accomplished; therefore, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment.  Moreover, 
the veteran's statements in support of his claim are of 
record, including testimony provided at a December 2007 
hearing before the undersigned.  

The Board has carefully reviewed the veteran's statements and 
acknowledges his request that deck logs be obtained to 
substantiate his claim that he hurt his knee in active 
service while running up a ship ladder in 1972; however, 
because the Board finds his statements to be credible on this 
point, the fact of that in-service right knee injury will be 
conceded, obviating the need to request those records.  
Indeed, such records could only demonstrate the fact that a 
right knee injury occurred, and would not establish that any 
chronic disability resulted.  The evidence required to 
determine chronicity in service is already associated with 
the claims file.  Again, as the veteran's statements as to an 
in-service right knee injury are accepted by the Board as 
credible and consistent with the circumstances of his 
service, the there is no prejudice in not attempting to 
obtain these records.  

Based on the foregoing, the Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are required under the 
VCAA.  Indeed, considering the possibility that the claimed 
injury would not have been documented in the deck logs, as 
indicated by the veteran's testimony regarding the reluctance 
of military personnel to report this incident, it is 
concluded that further development may serve no useful 
purpose and could result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.   See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Also at the December 2007 hearing, the veteran stated that he 
received right knee treatment from Dr. Hollabaugh in or 
around 1975, 1976, and 1977.  Such records are not associated 
with the claims folder; however, a VA Form 21-4142 was sent 
to the veteran and he did not provide contact information or 
authorize release of information from this doctor.  In this 
regard, the Board observes that VA's duty to assist is not a 
one-way street; the veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Moreover, he has not alleged that 
such records will demonstrate a history of chronic knee 
symptoms in service, or continuous symptoms after service, or 
provide a medical nexus opinion related current right knee 
disability to service.  Indeed, such records cannot show 
continuous post-service treatment, as they encompass only a 
three-year span ending in 1977, almost twenty years prior to 
the first documented knee treatment of record, shown in 1996.  
For all of the above reasons, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Right Knee Disorder

The veteran is claiming entitlement to service connection for 
a meniscal tear of the right knee.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. 
§ 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

At the outset, the Board notes that the competent evidence of 
record, while showing a currently diagnosed disability of 
meniscal tear of the right knee, does not demonstrate right 
knee arthritis.  As such, a grant of service connection on a 
presumptive basis under 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a), for chronic diseases, is not warranted in the 
instant case. 

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  The veteran's 
service medical records for his first tour of active service, 
from January 1971 until December 1974, are presumed to have 
been destroyed in a fire.
Because of this, the Board is under a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

The veteran testified at the December 2007 personal hearing 
before the undersigned that he injured his right knee while 
running up a ship ladder in 1972.  The Board finds the 
veteran's statements to be consistent with the circumstances 
of his service.  See 38 U.S.C.A. § 1154(a).  In light of 
this, and considering the Board's obligation to carefully 
consider the benefit-of-the-doubt rule, as explained above, 
the fact of an in-service injury to the right knee is 
conceded here.  

While there are no service medical records to review with 
respect to the veteran's first period of service, a 
separation examination associated with the veteran's second 
tour of duty is of record.  While this second period of 
active service was deemed to be dishonorable, the separation 
examination is nevertheless for consideration in evaluating 
the service connection claim.  Such separation examination, 
dated in March 1976, revealed normal lower extremities.  
Based on this evidence, the Board finds that there was no 
chronic right knee disability in service. 

The Board also finds that there were no continuous post-
service symptoms of right knee disability after service, 
until 1996.  Following service, there is no showing of 
complaints or treatment referable to the right knee until 
June 1996.  At that time, the veteran was treated for right 
knee tenderness.  The veteran claimed that he had dug a very 
tiny sliver of shrapnel out of his right knee.  X-rays showed 
no further sign of metal density.

Right knee problems treated in 1998 and 2000 were related by 
competent evidence to post-service incidents including a 
virus, a fall from a ladder, and stepping in a hole.  For 
example, the veteran was treated for the right knee in 
January 1998, at that time he reported bilateral knee pain 
that had begun two days earlier.  Examination showed that the 
ligaments were intact and the examiner suspected the knee 
pain was caused by a viral problem.  The examiner commented 
that the symptoms would likely resolve within a week's time.  

Post-service right knee treatment is next shown in February 
2000.  A treatment record from the Arkansas Orthopaedic 
Center indicated that the veteran had fallen off a ladder the 
previous November, apparently sustaining a fracture of his 
left fibula with compartment syndrome.  The veteran 
complained of right knee pain at that time.  The impression 
was medial meniscus tear of the right knee.  In another 
February 2000 private treatment record, from Lane Physical 
Therapy Center, the veteran stated that he had stepped in a 
hole approximately one week earlier, twisting his right knee.  

The veteran underwent arthroscopic surgery on the right knee 
in March 2000.  The operation report noted that the veteran 
had twisted his right knee several months earlier, and that 
he had experienced continued pain since that time.  

Following the veteran's right knee surgery, the record 
reflects additional treatment.  For example, private clinical 
records dated in May 2000 and November 2002 reflect 
complaints of knee pain.  The latter record appears to 
indicate that a total knee replacement would at some point 
become necessary.

Based on the foregoing, the Board finds that, although the 
veteran injured his right knee during active service while 
running up a ladder in 1972, no chronic right knee disability 
was shown to have been incurred in service, and there were no 
post-service continuous right knee symptoms of disability.  
The 1998 and 2000 treatment records explicitly reference 
post-service injuries as the source of the right knee 
problems, while clinical records dated prior to June 1996 are 
silent as to right knee complaints or reports of past right 
knee injuries.  In fact, an examination performed in November 
1976 in conjunction with a disability claim of the Social 
Security Administration (SSA) revealed low back complaints 
but no mention by the veteran of any right knee difficulties, 
and, aside from a back problem, the veteran described his 
general health as "fair" at that time.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The veteran's statements in support of his claim, including 
his hearing testimony in December 2007, are construed as 
alleging a continuity of right knee symptoms since active 
service.  In this regard, the Board notes that he is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In the present case, a separation examination in March 1976 
was normal, and the veteran failed to raise any right knee 
complaints in a post-service SSA examination in November 
1976.  Other post-service medical records dated prior to June 
1996 were silent as to right knee complaints.  This absence 
of documented complaints or treatment for several years 
following military discharge is found to be more probative 
than his current recollection as to symptoms experienced in 
the distance past. 

Further regarding the veteran's credibility, the Board notes 
that, at his December 2007 hearing, he denied any injury to 
his right knee except that which occurred in service.  
However, this is contradicted and outweighed by the post-
service medical evidence of the veteran's own histories 
presented to medical professionals for treatment purposes 
that show that he fell off a ladder in November 1999 and 
stepped in a hole and twisted his knee in February 2000.  
Based on the foregoing, continuity of right knee 
symptomatology has not here been established, either through 
the clinical evidence or through the veteran's statements.  

The Board further finds that the there is no competent 
evidence of record that causally relates the current medial 
meniscal tear of the right knee to active service.
The veteran himself believes that his current right knee 
disorder is causally related to active service; however, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record does not support a 
grant of service connection for a medial meniscal tear of the 
right knee.  Rather, there is no demonstration that a chronic 
right knee disorder was incurred during active service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a medial meniscal tear of the right 
knee is denied.


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


